                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Anthony George Ross,           )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:16-cv-00121-RJC
                                      )                5:94-cr-00005-RJC
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 14, 2018 Order.

                                               November 14, 2018
